EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Glen Choi (Reg. No. 43546) on 07/18/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.

1.	(Currently Amended)	A method utilized in an architecture consistent with an Scalable I/O Virtualization (S-IOV) specification, the method comprising:
		instantiating a virtual machine;
	instantiating a virtual device to transmit data to and receive data from assigned resources of a shared physical device by: 
receiving input data requesting assigned resources for the virtual device, 
allocating assigned resources to the virtual device based at least in part on the input data, and 
mapping a page location in an address space of the shared physical device for a selected one of the assigned resources to a page location in a memory-mapped input/output (MMIO) space of the virtual device; and
specifying a size allocated to store a MMIO base address register (BAR) definition, wherein the MMIO BAR is an adjustable size, wherein the virtual device and the shared physical device are utilized in an architecture consistent with the S-IOV specification; and
assigning the virtual device to the virtual machine, the virtual machine to transmit data to and receive data from the shared physical device via the MMIO space of the virtual device.

2.	(Original)	The method of claim 1, wherein instantiating the virtual device comprises storing an offset of the selected one of the assigned resources into a read-only page located at a predefined location in the MMIO space of the virtual device.

3.	(Original)	The method of claim 2, wherein the selected one of the assigned resources belongs to a type of resource and storing the offset comprises storing the offset for assigned resources of the type for the virtual device.

4.	(Previously presented)	The method of claim 1, comprising preparing the MMIO BAR definition page for the virtual device, the MMIO BAR definition page including information describing types of resources of the shared physical device assigned to the virtual device.

5.	(Previously presented)	The method of claim 4, comprising the virtual machine reading the MMIO BAR definition page to transmit data to and receive data from the shared physical device via the MMIO space of the virtual device.

6.	(Original)	The method of claim 1, wherein the assigned resources comprise shared physical device resources assigned to the virtual device for data transfers.

7.	(Original)	The method of claim 6, wherein the shared physical device comprises a network controller device, the shared physical device resources comprise receive and transmit queues to store the data, and the data comprises packets.

8.	(Original)	The method of claim 1, wherein the shared physical device comprises a storage controller device.

9.	(Currently Amended)	At least one tangible non-transitory machine-readable medium comprising a plurality of instructions that in response to being executed by at least one processor cause the at least one processor utilized in an architecture consistent with an Scalable I/O Virtualization (S-IOV) specification, to:
instantiate a virtual machine;
instantiate a virtual device to transmit data to and receive data from assigned resources of a shared physical device by: 
receiving input data requesting assigned resources for the virtual device, 
allocating assigned resources to the virtual device based at least in part on the input data, and 
mapping a page location in an address space of the shared physical device for a selected one of the assigned resources to a page location in a memory-mapped input/output (MMIO) space of the virtual device; and
specifying a size allocated to store a MMIO base address register (BAR) definition, wherein the MMIO BAR is an adjustable size, wherein the virtual device and the shared physical device are utilized in an architecture consistent with the S-IOV specification; and
assign the virtual device to the virtual machine, the virtual machine to transmit data to and receive data from the shared physical device via the MMIO space of the virtual device.

10.	(Previously presented)	The at least one tangible machine-readable medium of claim 9, wherein instructions to instantiate the virtual device comprise instructions, that in response to being executed by the at least one processor, cause the at least one processor to store an offset of the selected one of the assigned resources into a read-only page located at a predefined location in the MMIO space of the virtual device.

11.	(Original) The at least one tangible machine-readable medium of claim 10, wherein the selected one of the assigned resources belongs to a type of resource and instructions to store the offset comprise instructions to store the offset for assigned resources of the type for the virtual device.

12.	(Previously presented)	The at least one tangible machine-readable medium of claim 9, comprising instructions, that in response to being executed by the at least one processor, cause the at least one processor to prepare the MMIO BAR definition page for the virtual device, the MMIO BAR definition page including information describing types of resources of the shared physical device assigned to the virtual device.

13.	(Previously presented)	The at least one tangible machine-readable medium of claim 12, comprising instructions, that in response to being executed by the at least one processor, cause the at least one processor to: for the virtual machine, to read the MMIO BAR definition page to transmit data to and receive data from the shared physical device via the MMIO space of the virtual device.

14.	(Currently Amended)	An apparatus utilized in an architecture consistent with an Scalable I/O Virtualization (S-IOV) specification, the apparatus comprising:
		at least one processor; and
a machine-readable storage storing instructions, the instructions executable by the at least one processor to:
execute a virtual machine; and
	execute a virtual device composition module (VDCM) coupled to the virtual machine to instantiate a virtual device to transmit data to and receive data from assigned resources of a shared physical device by: 
receive input data requesting assigned resources for the virtual device, 
allocate assigned resources to the virtual device based at least in part on the input data, and 
map a page location in an address space of the shared physical device for a selected one of the assigned resources to a page location in a memory-mapped input/output (MMIO) space of the virtual device; and
specify a size allocated to store a MMIO base address register (BAR) definition, wherein the MMIO BAR is adjustable in size, wherein the virtual device and the shared physical device are utilized in an architecture consistent with the S-IOV specification; and
assign the virtual device to the virtual machine, the virtual machine to transmit data to and receive data from the shared physical device via the MMIO space of the virtual device.

15.	(Previously presented)	The apparatus of claim 14, wherein the virtual device composition module is to instantiate the virtual device by storing an offset of the selected one of the assigned resources into a read-only page located at a predefined location in the MMIO space of the virtual device.

16.	(Original)	The apparatus of claim 15, wherein the selected one of the assigned resources belongs to a type of resource and storing the offset comprises storing the offset for assigned resources of the type for the virtual device.

17.	(Original)	The apparatus of claim 14, wherein the assigned resources comprise shared physical device resources assigned to the virtual device for data transfers.

18.	(Original)	The apparatus of claim 17, wherein the shared physical device comprises a network controller device, the shared physical device resources comprise receive and transmit queues to store the data, and the data comprises packets.

19.	(Original)	The apparatus of claim 14, wherein the shared physical device comprises a storage controller device.

20.	(Cancelled) 

21.	(Previously presented) The at least one tangible machine-readable medium of claim 9, comprising instructions, that in response to being executed by the at least one processor, cause the at least one processor to execute a virtual device composition module (VDCM) is to perform the specifying a size allocated to store a MMIO BAR definition.

22.	(Previously presented) The at least one tangible machine-readable medium of claim 9, wherein the instantiate a virtual device comprises identify one or more registers associated with the MMIO BAR definition.



REASONS FOR ALLOWANCE
	
Claims 1-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 14.

The features as recited in independent claims 1, 9, and 14: “receiving input data requesting assigned resources for the virtual device, allocating assigned resources to the virtual device based at least in part on the input data, and mapping a page location in an address space of the shared physical device for a selected one of the assigned resources to a page location in a memory-mapped input/output (MMIO) space of the virtual device; and specifying a size allocated to store a MMIO base address register (BAR) definition, wherein the MMIO BAR is an adjustable size, wherein the virtual device and the shared physical device are utilized in an architecture consistent with the S-IOV specification; and assigning the virtual device to the virtual machine, the virtual machine to transmit data to and receive data from the shared physical device via the MMIO space of the virtual device”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199